Case 2:20-cv-03045-PA-KK Document 13 Filed 09/15/20 Page 1 of 1 Page ID #:79




1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JAMES L. RICALLS,                           Case No. CV 20-3045-PA (KK)
11                             Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    HINTON,                                     UNITED STATES MAGISTRATE
                                                  JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action with prejudice and without leave to amend.
23
24   Dated: September 15, 2020
25
                                            HONORABLE PERCY ANDERSON
26                                          United States District Judge
27
28
